Citation Nr: 0609144	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  99-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services










INTRODUCTION

The veteran had active military service from May 1968 to 
August 1970.  

The case arose from an October 1999 rating action.  It was 
remanded by the Board of Veterans' Appeals (Board) in June 
2005.  For the reasons explained below, the appeal is 
remanded again to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

When the veteran was examined in connection with his entrance 
into service, there were no psychiatric abnormalities noted 
on clinical evaluation.  Between September 25 and September 
30, 1968, however, the veteran underwent in-patient 
psychiatric treatment at the Fort Gordon, Army Hospital, 
where among other things, he expressed concerns about his 
loneliness, depression and paranoid feelings.  At his 
discharge from this hospitalization, he was diagnosed to have 
a chronic, severe, schizoid personality, and then went on to 
serve the remainder of his enlistment with no further 
psychiatric entries made in his medical records.  

Post service medical records beginning in 1980 reflect 
various psychiatric diagnoses, including depressive neurosis, 
generalized anxiety disorder, schizophrenia, bipolar 
disorder, and a personality disorder.  Given the in-service 
psychiatric treatment, and the post service records 
reflecting current psychiatric disability, an examination and 
opinion addressing etiology is needed to render a decision in 
this case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
psychiatric examination.  The claims file should be 
provided to the examiner in connection with the 
examination.  In the report of the examination, the 
examiner should identify each current psychiatric 
diagnosis, and offer an opinion as to whether it is 
as likely as not any current psychiatric disorder 
was manifested in service, including during the 
veteran's psychiatric hospitalization in 1968.  

2.  Thereafter, the claim should be re-adjudicated, 
and if the result remains adverse to the veteran, 
he and his representative should be provided a 
supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


